DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/15/2021, concerning Application No. 16/319,522. The amendments to the specification and the claims filed on 10/15/2021 are acknowledged. Presently, Claims 1-15 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16201941.8, filed on 12/02/2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 08/02/2016. It is noted, however, that applicant has not filed a certified copy of the EP16182365.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.
The information disclosure statement (IDS) filed 11/02/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US Patent Application Publication “20009017709 A1” listed on the IDS submission, with publication date “2009-07-09” and with name of patentee “Grunwald”, does not correlate to any published US Patent Application. It appears the publication number is listed wrong on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1-2, 5, 12, and 14 is objected to because of the following informalities:  
In the currently amended Claim 1, lines 12-13, the limitation “a number of backscattered signals” should be changed to “a number of the backscattered signals”;
In the currently amended Claim 1, line 14, the limitation “the number of backscattered signals” should be changed to “the number of the backscattered signals”;
In the currently amended Claim 2, line 7, the limitation “to determine the first and second timing” should be changed to “to determine the first and the second timing”;
In the currently amended Claim 5, line 6, the limitation “ensemble of received backscattered signals” should be changed to “ensemble of the backscattered signals received”;
In the currently amended Claim 12, lines 10-11, the limitation “a number of backscattered signals” should be changed to “a number of the backscattered signals”;
In the currently amended Claim 12, line 12, the limitation “the number of backscattered signals” should be changed to “the number of the
In the currently amended Claim 14, line 10, the limitation “a number of backscattered signals” should be changed to “a number of the backscattered signals”; and
In the currently amended Claim 14, line 11, the limitation “the number of backscattered signals” should be changed to “the number of the backscattered signals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the representation of cardiac output is determined by averaging over one or more heart cycles" in lines 3-4. It is unclear as to which limitation is being averaged over the one or more heart cycles. For purposes of examination, the limitation to which is being referred to as being averaged over the one or more heart cycles is interpreted as being measurements of cardiac output. Clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “software product” in Claim 15 encompasses software per se. The original specification states “a software product is presented for determining a representation of cardiac output in a patient, the software product comprising program code means for causing a processor to carry out the steps of the method as claimed in claim 14” in lines 8-11 of Page 9, and is therefore silent on a specific definition of “software product”. As understood in light of the specification, the broadest reasonable interpretation of Claim 15 encompasses software per se, which is not one of the four statutory categories of invention. Examiner suggests that Claim 15 be amended to instead be directed to ---A non-transitory computer readable medium…--- to overcome this rejection. See MPEP 2106.03, subsection I. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Patent 11,039,813 B2, previously cited by the Examiner on 07/21/2021, hereinafter Gifford) in view of Oonuki (US Patent 6,454,712 B1, with date of patent 09/24/2002, hereinafter Oonuki). 

Regarding Claim 1, Gifford discloses (Fig. 1) a system (including catheter 100) for determining a representation of cardiac output in a patient (see, e.g., Abstract, and Col. 8, lines 66-67 and Col. 9, lines 1-2), comprising: 
a transducer unit for transmitting ultrasound signals to and receiving backscattered signals from a Superior Vena Cava and an Inferior Vena Cava of the patient (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors corresponds to the claimed transducer unit, and where the disclosed Doppler ultrasound sensors are operable to transmit ultrasound signals and receive backscattered signals from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC; also see, e.g., Disclosed Claims 1, 4, 6, and 10 of Gifford), and 
a processor arranged to: 
control the transducer unit (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”), wherein the controlling includes: 
controlling of a first and a second timing of receiving the backscattered signals in relation to a transmission of the ultrasound signals (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit the ultrasound signals would result in receiving the corresponding backscattered signals at more than one timing, therefore the first timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the first emitter/transducer/sensor, and therefore the second timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the second emitter/transducer/sensor), and 
repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient until a number of backscattered signals are received (see, e.g., Col. 6, lines 57-59; Col. 8, lines 30-38; and Col. 8, lines 66-67 and Col. 9, lines 1-2, where repeating the transmitting and receiving corresponds to transmitting ultrasound signals multiple times, one to each of the ultrasound emitters/transducers/sensors and receiving the corresponding backscattered signals from each of the transmitted ultrasound signals, and where the ultrasound signals are transmitted to and the backscattered signals are received from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC, and where a desired number of backscattered signals are received based on how many of the ultrasound emitters/transducers/sensors are used to transmit the ultrasound signals), and
process the number of backscattered signals received at the first and the second timing, so as to determine a first and a second velocity of blood, the first velocity of blood being that of blood in the Superior Vena Cava and the second velocity of blood being that of blood in the Inferior Vena Cava (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors can be used to measure blood flow in both the superior vena cava (SVC) and the inferior vena cava (IVC), and where measuring blood flow using Doppler ultrasound signals would implicitly be blood flow velocity measurements, and where a first Doppler ultrasound sensor transmits a signal that is received at the first timing, and where a second Doppler ultrasound sensor transmits another signals that is received at the second timing (and so on for each Doppler ultrasound sensor), therefore the disclosed measured blood flow in the SVC (determined by the first ultrasound sensor at the first timing, as described above) corresponds to the claimed first velocity of blood in the SVC, and therefore the disclosed measured blood flow in the IVC (determined by the second ultrasound sensor at the second timing, as described above) corresponds to the claimed second velocity of blood in the IVC), 
wherein the processor is further arranged to determine the representation of cardiac output from the first and the second velocity (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed measured blood flow in the SVC corresponds to the claimed first velocity of blood in the SVC, and where the disclosed measured blood flow in the IVC corresponds to the claimed second velocity of blood in the IVC, therefore the first and second velocities are used to determine an effective measurement of overall cardiac output).
Gifford does not explicitly disclose repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received.
However, in the same field of endeavor of ultrasonic diagnostic apparatuses, Oonuki discloses a system for determining a representation of cardiac output in a patient (see, e.g., Abstract and Col. 6, lines 36-43), comprising: a transducer unit for transmitting ultrasound signals to and receiving ultrasound backscattered signals from the patient (see, e.g., Abstract, lines 1-4, “An ultrasonic diagnostic apparatus according to the present invention comprises an ultrasonic probe, a transmitting/receiving unit for transmitting and receiving an ultrasonic wave to and from a subject via an ultrasonic probe”), wherein controlling the transducer unit includes repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the patient at a pulse repetition frequency (PRF) until a number of backscattered signals are received (see, e.g., Col. 4, lines 23-29, “In the transmitting unit 2, a rate pulse is generated with a frequency of, for example, 6 kHz obtained by frequency-dividing a clock from a clock generator 21 into its small fraction past a rate pulse generator 22. As well known, this frequency is called a pulse repetition frequency PRF and an ultrasonic wave transmitting/receiving operation is repeated in synchronism with the pulse repetition frequency PRF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gifford by including repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received, as disclosed by Oonuki. see, e.g., Col. 4, lines 23-29). 

Regarding Claim 2, Gifford modified by Oonuki discloses the system of Claim 1. Gifford further discloses (Fig. 1) wherein the processor is further arranged:
to determine the first and the second timing based on distance information inputted to the system, the distance information indicating a distance between the transducer unit and a region of interest in the Superior Vena Cava and between the transducer unit and a region of interest in the Inferior Vena Cava (see, e.g., Col. 6, lines 57-61, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters. Such an embodiment may be configured to provide a two-dimensional profile of the size and shape of the vessel around its entire circumference” and Col. 7, lines 27-30, “An analysis of the distance measurements from the reflected signal(s) can then be used to determine the diameter of the IVC”, where the distance information is inputted into the system from the ultrasound signal data received by the system, and where the distance information indicates the distance from the ultrasound emitter/transducer on one side of the IVC to the other side of the IVC where the ultrasound signals reach, which would indicate the diameter of the IVC), and/or 
to determine the first and the second timing based on a velocity profile along a line of sight of the transducer unit (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed blood flow of the IVC and blood flow of the SVC measured from the ultrasound signals received corresponds to the claimed velocity profile along the line of sight of the transducer unit where the ultrasound signals reach).

Regarding Claim 3, Gifford modified by Oonuki discloses the system of Claim 1. Gifford further discloses (Fig. 1):
wherein the processor is further arranged to control the transducer unit in an imaging mode (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”), and 
wherein the processor is further arranged: 
to derive anatomical information from an ultrasound image and to determine the first and the second timing based on the derived anatomical information (see, e.g., Col. 6, lines 8-11, “A signal generated by transducer 404 can be sensed by another transducer, and a simple time-of-travel calculation would determine the distance”, and Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters”, and Col. 8, lines 33-39, “a processor, memory and associated hardware and software as required to perform functions such as… c) use algorithms to calculate the IVC diameter, shape, and/or variation in its diameter or shape”); and/or 
to derive anatomical information from an ultrasound image, wherein the anatomical information includes a diameter of the Superior Vena Cava and/or the Inferior Vena Cava, see, e.g., Col. 8, lines 33-39, “a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers; c) use algorithms to calculate the IVC diameter, shape, and/or variation in its diameter or shape”, and Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”).

Regarding Claim 4, Gifford modified by Oonuki discloses the system of Claim 3. Gifford further discloses (Fig. 1) wherein the transducer unit includes an intravascular ultrasound transducer (see, e.g., Col. 1, lines 62-67 and Col. 2, lines 1-7, “a catheter for monitoring a vascular lumen dimension. The catheter includes an elongate catheter body having proximal and distal ends, the distal end configured for placement within a patient's vasculature, a distal end region configured and dimensioned to engage a wall of the vascular lumen to maintain the position of the distal end region with respect to the vascular lumen wall, and at least one detection element configured to detect lumen diameter at a monitoring location disposed in the distal end region of the catheter body. In an exemplary embodiment, the detection element includes an ultrasound transducer. The catheter body and distal end region may be configured for placement in the inferior vena cava”).

Regarding Claim 5, Gifford modified by Oonuki discloses the system of Claim 1. Gifford further discloses (Fig. 1):
wherein the processor is arranged to control the transducer unit so to provide a series of transmission and receptions (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”), and 
wherein the processor is arranged to determine the first and the second velocity from an ensemble of received backscattered signals corresponding to the series of receptions (see, e.g., Col. 8, lines 33-39, “a processor, memory and associated hardware and software as required to perform functions such as… c) use algorithms to calculate the IVC diameter, shape, and/or variation in its diameter or shape”, and Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors can be used to measure blood flow in both the superior vena cava (SVC) and the inferior vena cava (IVC), and where measuring blood flow using Doppler ultrasound signals would implicitly be blood flow velocity measurements, and where a first Doppler ultrasound sensor transmits a signal that is received at the first timing, and where a second Doppler ultrasound sensor transmits another signal that is received at the second timing, therefore the disclosed measured blood flow in the SVC (determined by the first ultrasound sensor at the first timing, as described above) corresponds to the claimed first velocity of blood in the SVC, and therefore the disclosed measured blood flow in the IVC (determined by the second ultrasound sensor at the second timing, as described above) corresponds to the claimed second velocity of blood in the IVC).

Regarding Claim 7, Gifford modified by Oonuki discloses the system of Claim 1. Gifford further discloses (Fig. 1) wherein the processor is arranged to control the transducer unit such that a first and a see, e.g., Col. 8, lines 30-37, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers”, where the processor is configured to generate multiple ultrasound signals in the transducers, which would include a first ultrasound signal and a second ultrasound signal), 
wherein the first timing of receiving is in relation to the transmission of the first ultrasound signal and the second timing of receiving is in relation to the transmission of the second ultrasound signal (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit ultrasound signals would result in receiving the corresponding ultrasound signals at more than one timing, therefore the first timing/time of travel of receiving an ultrasound signal would correspond to the first transmitted ultrasound signal from the first emitter/transducer/sensor, and therefore the second timing/time of travel of receiving an ultrasound signal would correspond to the second transmitted ultrasound signal from the second emitter/transducer/sensor).

Regarding Claim 8, Gifford modified by Oonuki discloses the system of Claim 1. Gifford further discloses (Fig. 1):
wherein the transducer unit includes a first transducer element and a second transducer element (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 33-38, “a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”, where it is disclosed that multiple ultrasound signals are generated in multiple transducers/ultrasound emitters, which would include a first transducer element and a second transducer element), and 
wherein the processor is arranged to independently control the first and the second transducer element (see, e.g., Col. 8, lines 33-38, “a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”, where the processor is configured to send the appropriate electrical signals in order to generate ultrasound signals in each of the transducers and in order to measure the reflected ultrasound signals in each of the transducers, therefore the processor is arranged to independently control the first and second transducer elements), wherein the first timing of receiving is in relation to a transmission of an ultrasound signal by the first transducer element and the second timing of receiving is in relation to a transmission of an ultrasound signal by the second transducer element (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit ultrasound signals would result in receiving the corresponding ultrasound signals at more than one timing, therefore the first timing/time of travel of receiving an ultrasound signal would correspond to the first transmitted ultrasound signal from the first emitter/transducer/sensor, and therefore the second timing/time of travel of receiving an ultrasound signal would correspond to the second transmitted ultrasound signal from the second emitter/transducer/sensor).

Fig. 1) wherein the system further comprises a pressure sensor for detecting a pressure in the Superior Vena Cava or the Inferior Vena Cava of the patient (see, e.g., Col. 8, lines 64-66, “pressure sensors can be placed at one or more locations along the catheter to measure pressures in the IVC, SVC, and/or right atrium”), 
wherein the processor is arranged to use the detected pressure in determining the representation of cardiac output (see, e.g., Col. 1, lines 11-14, “the present invention is directed to devices and methods for measurement of vena cava dimensions, pressure, and oxygen saturation for monitoring and treating heart failure related conditions”, where the disclosed invention, which includes pressure sensors as described above, uses measurements of pressure, oxygen saturation, etc. in order to monitor/determine heart function, where monitoring heart function would include determining cardiac output; also see, e.g., Col. 8, lines 64-67 and Col. 9, line 1, “pressure sensors can be placed at one or more locations along the catheter to measure pressures in the IVC, SVC, and/or right atrium. Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output”, which discloses that the invention is capable of effectively measuring cardiac output based on data from the sensors within the system).

Regarding Claim 12, Gifford discloses (Figs. 1 and 5) a processor for a system (including catheter 100) for determining a representation of cardiac output in a patient (see, e.g., Abstract, Col. 8, lines 30-39, and Col. 8, lines 66-67 and Col. 9, lines 1-2), comprising: 
an interface for receiving backscattered signals received by a transducer unit (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”) configured to be positioned in a Superior Vena Cava or an Inferior Vena Cava of the patient (see, e.g., Col. 3, lines 50-56, “a catheter placed in the patient's venous system that measures the volume of the Inferior Vena Cava (IVC), Superior Vena Cava (SVC)… portions of both the IVC and SVC where devices of disclosed embodiments may be placed and may sense” and Figs. 1 and 5, where the distal end portion of the catheter is shown to be placed within the IVC of the patient, and where the ultrasound transducer/Doppler sensor would be positioned on the distal end of the catheter), wherein the backscattered signals are received at a first and a second timing in relation to a transmission of ultrasound signals (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit the ultrasound signals would result in receiving the corresponding backscattered signals at more than one timing, therefore the first timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the first emitter/transducer/sensor, and therefore the second timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the second emitter/transducer/sensor), and 
a processing unit, which is arranged to: 
control the transducer unit (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”) to see, e.g., Col. 6, lines 57-59; Col. 8, lines 30-38; and Col. 8, lines 66-67 and Col. 9, lines 1-2, where repeating the transmitting and receiving corresponds to transmitting ultrasound signals multiple times, one to each of the ultrasound emitters/transducers/sensors and receiving the corresponding backscattered signals from each of the transmitted ultrasound signals, and where the ultrasound signals are transmitted to and the backscattered signals are received from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC, and where a desired number of backscattered signals are received based on how many of the ultrasound emitters/transducers/sensors are used to transmit the ultrasound signals), and
process the number of backscattered signals received, so as to determine a first and a second velocity of blood, the first velocity of blood being that of blood in the Superior Vena Cava and the second velocity of blood being that of blood in the Inferior Vena Cava (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors can be used to measure blood flow in both the superior vena cava (SVC) and the inferior vena cava (IVC), and where measuring blood flow using Doppler ultrasound signals would implicitly be blood flow velocity measurements, and where a first Doppler ultrasound sensor transmits a signal that is received at the first timing, and where a second Doppler ultrasound sensor transmits another signal that is received at the second timing (and so on for each Doppler ultrasound sensor), therefore the disclosed measured blood flow in the SVC (determined by the first ultrasound sensor at the first timing, as described above) corresponds to the claimed first velocity of blood in the SVC, and therefore the disclosed measured blood flow in the IVC (determined by the second ultrasound sensor at the second timing, as described above) corresponds to the claimed second velocity of blood in the IVC), 
wherein the processing unit is further arranged to determine the representation of cardiac output from the first and the second velocity (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed measured blood flow in the SVC corresponds to the claimed first velocity of blood in the SVC, and where the disclosed measured blood flow in the IVC corresponds to the claimed second velocity of blood in the IVC, therefore the first and second velocities are used to determine an effective measurement of overall cardiac output).
Gifford does not explicitly disclose wherein the processing unit is arranged to control the transducer unit to repeat the transmitting of the ultrasound signals and receiving of the backscattered signals from the Superior Vena Cava or the Inferior Vena Cava of the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received.
However, in the same field of endeavor of ultrasonic diagnostic apparatuses, Oonuki discloses a system for determining a representation of cardiac output in a patient (see, e.g., Abstract and Col. 6, lines 36-43), comprising: a transducer unit for transmitting ultrasound signals to and receiving ultrasound backscattered signals from the patient (see, e.g., Abstract, lines 1-4, “An ultrasonic diagnostic apparatus according to the present invention comprises an ultrasonic probe, a transmitting/receiving unit for transmitting and receiving an ultrasonic wave to and from a subject via an ultrasonic probe”), wherein controlling the transducer unit includes repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the patient at a pulse repetition frequency (PRF) until a number of backscattered signals are received (see, e.g., Col. 4, lines 23-29, “In the transmitting unit 2, a rate pulse is generated with a frequency of, for example, 6 kHz obtained by frequency-dividing a clock from a clock generator 21 into its small fraction past a rate pulse generator 22. As well known, this frequency is called a pulse repetition frequency PRF and an ultrasonic wave transmitting/receiving operation is repeated in synchronism with the pulse repetition frequency PRF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor for the system of Gifford by including repeating the transmitting of the ultrasound signals and receiving of the backscattered signals from the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received, as disclosed by Oonuki. One of ordinary skill in the art would have been motivated to make this modification because transmitting and receiving ultrasound signals with a pulse repetition frequency (PFR) is well known, and in order to desirably repeat the transmitting and receiving of signals, as recognized by Oonuki (see, e.g., Col. 4, lines 23-29). 

Regarding Claim 13, Gifford modified by Oonuki discloses the processor of Claim 12. Gifford further discloses (Figs. 1 and 5) wherein the processing unit is further arranged to control the transducer unit (see, e.g., Col. 8, lines 30-38, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers”), wherein the controlling includes controlling of the first and the second timing of receiving the backscattered signals in relation to the transmission of the ultrasound signals (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit ultrasound signals would result in receiving the corresponding ultrasound signals at more than one timing, where the first timing/time of travel of receiving an ultrasound signal would correspond to the transmitted ultrasound signal from the first emitter/transducer/sensor, and the second timing/time of travel of receiving an ultrasound signal would correspond to the transmitted ultrasound signal from the second emitter/transducer/sensor).

Regarding Claim 14, Gifford discloses (Figs. 1 and 5) a method for determining a representation of cardiac output in a patient (see, e.g., Abstract, and Col. 8, lines 66-67 and Col. 9, lines 1-2), the method comprising: 
causing a transducer unit configured to be positioned in a Superior Vena Cava or an Inferior Vena Cava of the patient (see, e.g., Col. 3, lines 50-56, “a catheter placed in the patient's venous system that measures the volume of the Inferior Vena Cava (IVC), Superior Vena Cava (SVC)… portions of both the IVC and SVC where devices of disclosed embodiments may be placed and may sense” and Figs. 1 and 5, where the distal end portion of the catheter is shown to be placed within the IVC of the patient, and where the ultrasound transducer/Doppler sensor would be positioned on the distal end of the catheter) to: 
transmit ultrasound signals and receive backscattered signals (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors corresponds to the claimed transducer unit, and where the disclosed Doppler ultrasound sensors are operable to transmit ultrasound signals and receive backscattered signals from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC; also see, e.g., Disclosed Claims 1, 6, and 10 of Gifford), wherein the receiving of the backscattered signals is provided at a first and a second timing in relation to the transmission of the ultrasound signals (see, e.g., Col. 6, lines 57-59, “each wire 416 may have an ultrasound detector, measuring the time of travel of an ultrasound signal from one or more ultrasound emitters” and Col. 8, lines 30-38, where using more than one ultrasound emitter/transducer/sensor to transmit the ultrasound signals would result in receiving the corresponding backscattered signals at more than one timing, therefore the first timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the first emitter/transducer/sensor, and therefore the second timing/time of travel of receiving a backscattered signal would correspond to the transmitted ultrasound signal from the second emitter/transducer/sensor), and
repeat the transmitting of the ultrasound signals and receiving of the backscattered signals from the Superior Vena Cava or the Inferior Vena Cava of the patient until a number of backscattered signals are received (see, e.g., Col. 6, lines 57-59; Col. 8, lines 30-38; and Col. 8, lines 66-67 and Col. 9, lines 1-2, where repeating the transmitting and receiving corresponds to transmitting ultrasound signals multiple times, one to each of the ultrasound emitters/transducers/sensors and receiving the corresponding backscattered signals from each of the transmitted ultrasound signals, and where the ultrasound signals are transmitted to and the backscattered signals are received from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC, and where a desired number of backscattered signals are received based on how many of the ultrasound emitters/transducers/sensors are used to transmit the ultrasound signals),
processing the number of backscattered signals received at the first and the second timing, so as to determine a first and a second velocity of blood, the first velocity of blood being that of blood in the see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed Doppler ultrasound sensors can be used to measure blood flow in both the superior vena cava (SVC) and the inferior vena cava (IVC), and where measuring blood flow using Doppler ultrasound signals would implicitly be blood flow velocity measurements, and where a first Doppler ultrasound sensor transmits a signal that is received at the first timing, and where a second Doppler ultrasound sensor transmits another signals that is received at the second timing (and so on for each Doppler ultrasound sensor), therefore the disclosed measured blood flow in the SVC (determined by the first ultrasound sensor at the first timing, as described above) corresponds to the claimed first velocity of blood in the SVC, and therefore the disclosed measured blood flow in the IVC (determined by the second ultrasound sensor at the second timing, as described above) corresponds to the claimed second velocity of blood in the IVC), and 
determining the representation of cardiac output from the first and the second velocity (see, e.g., Col. 8, lines 66-67 and Col. 9, lines 1-2, “Doppler ultrasound sensors could be used to measure blood flow in the IVC and/or the SVC, giving an effective measurement of overall cardiac output as well as the relative IVC and SVC flow rates”, where the disclosed measured blood flow in the SVC corresponds to the claimed first velocity of blood in the SVC, and where the disclosed measured blood flow in the IVC corresponds to the claimed second velocity of blood in the IVC, therefore the first and second velocities are used to determine an effective measurement of overall cardiac output).
Gifford does not explicitly disclose repeating the transmitting of the ultrasound signals and receiving of the backscattered signals from the Superior Vena Cava or the Inferior Vena Cava of the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received.
see, e.g., Abstract and Col. 6, lines 36-43), wherein a transducer unit transmits ultrasound signals to and receives ultrasound backscattered signals from the patient (see, e.g., Abstract, lines 1-4, “An ultrasonic diagnostic apparatus according to the present invention comprises an ultrasonic probe, a transmitting/receiving unit for transmitting and receiving an ultrasonic wave to and from a subject via an ultrasonic probe”), and wherein controlling the transducer unit includes repeating the transmitting of the ultrasound signals and receiving of the backscattered signals from the patient at a pulse repetition frequency (PRF) until a number of backscattered signals are received (see, e.g., Col. 4, lines 23-29, “In the transmitting unit 2, a rate pulse is generated with a frequency of, for example, 6 kHz obtained by frequency-dividing a clock from a clock generator 21 into its small fraction past a rate pulse generator 22. As well known, this frequency is called a pulse repetition frequency PRF and an ultrasonic wave transmitting/receiving operation is repeated in synchronism with the pulse repetition frequency PRF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gifford by including repeating the transmitting of the ultrasound signals and receiving of the backscattered signals from the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received, as disclosed by Oonuki. One of ordinary skill in the art would have been motivated to make this modification because transmitting and receiving ultrasound signals with a pulse repetition frequency (PFR) is well known, and in order to desirably repeat the transmitting and receiving of signals, as recognized by Oonuki (see, e.g., Col. 4, lines 23-29). 

Regarding Claim 15, Gifford modified by Oonuki discloses the method of Claim 14. Gifford further discloses (Figs. 1 and 5) a software product for determining the representation of cardiac output see, e.g., Col. 8, lines 30-39, “Wire leads from each of the transducers or measuring devices at the distal end of the catheter lead to a connector at the proximal end, which is connected to an electronics box or processing module (see FIG. 14) including a processor, memory and associated hardware and software as required to perform functions such as a) send the appropriate electrical signals to generate ultrasound signals in the transducers; b) measure the reflected ultrasound signal in each of the transducers; c) use algorithms to calculate the IVC diameter, shape, and/or variation in its diameter or shape”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Patent 11,039,813 B2, previously cited by the Examiner on 07/21/2021, hereinafter Gifford) in view of Oonuki (US Patent 6,454,712 B1, with date of patent 09/24/2002, hereinafter Oonuki), as applied to Claims 1 and 5 above, and further in view of Ottevanger et al. (US 2015/0032007 A1, previously cited by the Examiner on 07/21/2021, hereinafter Ottevanger).

Regarding Claim 6, Gifford modified by Oonuki discloses the system of Claim 5, except wherein the representation of cardiac output is determined by averaging over one or more heart cycles.
However, in the same field of endeavor of intravascular ultrasound imaging, Ottevanger discloses a system for determining a representation of cardiac output (see, e.g., Abstract and Para. [0015-0016]), wherein the representation of cardiac output is determined by averaging over one or more heart cycles (see, e.g., Para. [0016], lines 1-13, “Measurement of for example the cardiac output provides an indication of the performance of the heart muscle. A decrease of the cardiac output indicates a deterioration of cardiac performance, forming a further indication of the occurrence of cardiac tamponade. According to embodiments, the cardiac output may be intermittently or continuously measured. Due to inter subject differences (between patients) in the normal values for cardiac output, the currently measured cardiac output is preferably compared to a characteristic value of previous cardiac output measurements for the same patient. This characteristic value may be only the latest previous measurement, or a desired statistical average of multiple previous measurements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Gifford modified by Oonuki by including that the representation of cardiac output is determined by averaging over one or more heart cycles, as disclosed by Ottevanger. One of ordinary skill in the art would have been motivated to make this modification in order to obtain an accurate and improved indication of the performance of the heart muscle, as recognized by Ottevanger (see, e.g., Abstract, Para. [0006-0007], and Para. [0015-0016]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Patent 11,039,813 B2, previously cited by the Examiner on 07/21/2021, hereinafter Gifford) in view of Oonuki (US Patent 6,454,712 B1, with date of patent 09/24/2002, hereinafter Oonuki), as applied to Claim 1 above, and further in view of Bar-Zion et al. (US 2017/0105700 A1, previously cited by the Examiner on 07/21/2021, hereinafter Bar-Zion).

Regarding Claim 9, Gifford modified by Oonuki discloses the system of Claim 1, except wherein the transducer unit is provided such that an orientation of the transducer unit, a transmitted beam and/or a received beam is adjustable, and wherein the processor is further arranged to adjust the orientation of the transducer unit, the transmitted beam and/or the received beam, so to provide a first orientation at the first timing of receiving and a second orientation at the second timing of receiving.
see, e.g., Para. [0007-0011]), wherein the transducer unit is provided such that an orientation of the transducer unit, a transmitted beam and/or a received beam is adjustable (see, e.g., Para. [0142], lines 1-7, “A motorized, hydraulic, or other remotely or electrically controllable orientation adjusting mechanism, e.g., that includes tilt actuator 236, axial actuator 238, both, or additional or alternative controllable mechanisms, may be operated to mechanically scan ultrasound transducer 230 over a range of orientations, or to mechanically translate ultrasound transducer 230 in one or more directions”), and wherein the processor is further arranged to adjust the orientation of the transducer unit, the transmitted beam and/or the received beam (see, e.g., Para. [0146], lines 5-10, “Device controller 240 (or an external controller, such as controller 20, which is in communication with device controller 240) may track motion of the blood vessel and automatically adjust the orientation of ultrasound transducer 230 to maintain its focus on the target vessel and to aim at the blood vessel”), so to provide a first orientation at the first timing of receiving and a second orientation at the second timing of receiving (see, e.g., Para. [0142-0146], where a first timing of receiving would be obtained at the transducer’s first orientation, and where a second timing of receiving would be obtained at the transducer’s second orientation after being adjusted by the controller/processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Gifford modified by Oonuki by including that the transducer unit is provided such that an orientation of the transducer unit, a transmitted beam and/or a received beam is adjustable, and that the processor is further arranged to adjust the orientation of the transducer unit, the transmitted beam and/or the received beam, so to provide a first orientation at the first timing of receiving and a second orientation at the second timing of receiving, as disclosed by Bar-Zion. One of ordinary skill in the art would have been motivated to make this see, e.g., Para. [0142] and [0146]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Patent 11,039,813 B2, previously cited by the Examiner on 07/21/2021, hereinafter Gifford) in view of Oonuki (US Patent 6,454,712 B1, with date of patent 09/24/2002, hereinafter Oonuki), as applied to Claim 1 above, and further in view of Chono et al. (US 2016/0113631 A1, previously cited by the Examiner on 07/21/2021, hereinafter Chono).

Regarding Claim 11, Gifford modified by Oonuki discloses the system of Claim 1, except wherein the processor is further arranged to monitor a change in a ratio between the first and the second velocity over time and to provide a notification in case the change exceeds a predetermined threshold.
However, in the same field of endeavor of ultrasound devices, Chono discloses (Fig. 1) wherein the processor is arranged to monitor a change in a ratio between the first and the second velocity over time and to provide a notification in case the change exceeds a predetermined threshold (see, e.g., Para. [0031], lines 15-24, “the degree of approximation calculation unit 11… determines the stability of the Doppler information with the fact whether or not at least one of a difference, a ratio, a correlation coefficient, and pattern matching results of the plurality of waveforms of blood flow velocities (Doppler information) is within a threshold value (or equal to or greater than a predetermined threshold value)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Gifford modified by Oonuki by including that the processor is further arranged to monitor a change in a ratio between the first and the second velocity over time and to provide a notification in case the change exceeds a predetermined threshold, see, e.g., Abstract, Para. [0007-0008], and Para. [0031]). 

Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 10/15/2021, with respect to the specification objections, the claim objections, the claim interpretation under 35 U.S.C. 112(f) for Claims 1 and 15, and the claim rejections under 35 U.S.C. 101 to Claims 12 and 14 have been fully considered and are persuasive. Therefore, the specification objections, the claim objections to Claims 1-15 (except one objection to Claim 2), the claim interpretation under 35 U.S.C. 112(f) for Claims 1 and 15, and the claim rejections under 35 U.S.C. 101 to Claims 12 and 14 (as previously set forth in the Non-Final Rejection mailed 07/21/2021) have been withdrawn. However, Claim 2 remains objected to, as previously set forth in the Non-Final Rejection mailed 07/21/2021 and as stated above, and Claims 1, 5, 12, and 14 are also objected to due to the claim amendments as stated above.

Applicant's arguments, see Page 2 of Remarks, filed 10/15/2021, with respect to the claim rejection under 35 U.S.C. 112(b) of Claim 6 and the claim rejection under 35 U.S.C. 101 of Claim 15 have been fully considered but they are not persuasive. Therefore, Claim 6 remains rejected under 35 U.S.C. 112(b) and Claim 15 remains rejected under 35 U.S.C. 101, as previously set forth in the Non-Final Rejection mailed 07/21/2021 and as stated above.

Applicant’s arguments, see Pages 2-3 of Remarks, filed 10/15/2021, with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the 
Regarding Gifford (U.S. Patent No. 11,039,813), Applicant argues that the reference does not disclose or suggest each and every feature of the amended independent Claim 1. Specifically, the Applicant argues that Gifford does not disclose or suggest "repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient at a pulse repetition frequency (PRF) until a number of backscattered signals are received", as recited in Claim 1 (emphasis added).
Examiner agrees that Gifford does not explicitly disclose repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received, as recited in Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US Patent 11,039,813 B2, previously cited by the Examiner on 07/21/2021, hereinafter Gifford) in view of Oonuki (US Patent 6,454,712 B1, with date of patent 09/24/2002, hereinafter Oonuki) due to the claim amendments. Examiner emphasizes that Gifford discloses repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient until a number of backscattered signals are received (see, e.g., Col. 6, lines 57-59; Col. 8, lines 30-38; and Col. 8, lines 66-67 and Col. 9, lines 1-2, where repeating the transmitting and receiving corresponds to transmitting ultrasound signals multiple times, one to each of the ultrasound emitters/transducers/sensors and receiving the corresponding backscattered signals from each of the transmitted ultrasound signals, and where the ultrasound signals are transmitted to and the backscattered signals are received from the superior vena cava (SVC) and the inferior vena cava (IVC) in order to measure the blood flow in both the SVC and the IVC, and where a desired number of backscattered signals are received based on how many of the ultrasound emitters/transducers/sensors are used to transmit the ultrasound signals). However, Gifford does not explicitly disclose repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the Superior Vena Cava and the Inferior Vena Cava of the patient specifically at a pulse repetition frequency (PRF) until a number of backscattered signals are received. Oonuki discloses repeating the transmitting the ultrasound signals to and receiving the backscattered signals from the patient at a pulse repetition frequency (PRF) until a number of backscattered signals are received (see, e.g., Col. 4, lines 23-29, “In the transmitting unit 2, a rate pulse is generated with a frequency of, for example, 6 kHz obtained by frequency-dividing a clock from a clock generator 21 into its small fraction past a rate pulse generator 22. As well known, this frequency is called a pulse repetition frequency PRF and an ultrasonic wave transmitting/receiving operation is repeated in synchronism with the pulse repetition frequency PRF”), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gifford by including the pulse repetition frequency (PRF), as disclosed by Oonuki, because transmitting and receiving ultrasound signals with a pulse repetition frequency (PFR) is well known, and in order to desirably repeat the transmitting and receiving of signals, as recognized by Oonuki (see, e.g., Col. 4, lines 23-29). Therefore, the combination of Gifford and Oonuki discloses each and every feature of the amended independent Claim 1, as well as independent Claims 12 and 14 for the same reasons as set forth above for Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793       

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793